     Case: 1:20-cv-03057 Document #: 18 Filed: 09/03/20 Page 1 of 1 PageID #:59

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Able Home Health, LLC
                                          Plaintiff,
v.                                                        Case No.: 1:20−cv−03057
                                                          Honorable Mary M. Rowland
Home Physicians Group, LLC, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 3, 2020:


         MINUTE entry before the Honorable Mary M. Rowland: In light of the notice of
dismissal, Plaintiff voluntarily dismisses its individual claims against Defendant Home
Physicians Group, LLC with prejudice and without costs. Plaintiff voluntarily dismisses
its class claims against Defendant Home Physicians Group, LLC without prejudice and
without costs. Plaintiff voluntarily dismisses its claims against John Does 1−10 without
prejudice and without costs. Any pending schedules in this case are stricken as moot. Civil
case terminated. Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
